
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23



EMPLOYMENT CONTRACT
(effective starting October 1, 1999)


between

TYCO Electronics Logistics AG, AMPerestrasse 3, 9328 Steinach,

and

Dr. Jürgen W. Gromer, Im Tiefenweg 44, D-64625 Bensheim-Auerbach

1.     Function and management of Tyco Electronics Logistics AG

1.1Tyco Electronics Logistics AG (hereinafter referred to as the "Company") was
established in Steinach on August 20, 1999, following the acquisition of the AMP
Group by the Tyco Group.

The Company is in the service of the worldwide Tyco Group in the areas of
electronic data processing, logistics, distribution, finance, transportation and
the procurement of goods and services of all kinds. The scope of the Company's
business activity has increased substantially in the interim period. With the
conclusion of manufacturing and distribution agreements with Tyco companies all
over the world, the concentration of important patent rights within the Company
and the parallel expansion of the activities of the Tyco Electronics Division,
an appropriate strengthening of the management structure of the Company is
necessary for responsible and efficient management.

In addition, the top management of Tyco Electronics wants to be able to exert
direct influence through deployment in and management of the Company's most
important bodies.

1.2The Company's management was significantly strengthened and expanded, first
effective October 1, 1999, and then effective April 1, 2000. Management work was
structured and organized by means of the appointment of a management team
chairman in the person of the management board delegate and the naming of a
managing board member.

1.3The Company's management board was also expanded and strengthened
significantly from a personnel standpoint. The now three-person management board
is headed by a president. The management board delegate combines the functions
of the corporate bodies of management board and management team. The previously
sole management board member specifically assumes the formal preparation of
management board matters and management of local functions in the capacity of
"managing" management board member.

1.4In a revision of the bylaws dated October 19, 1995, the management board
intends to reorganize the functions and competencies of the corporate bodies, as
well as their work method, in the near future, including a reorganization from a
formal standpoint. It is necessary to note in this regard that, without
exception, the management board members and management team members also have to
perform functions in other companies domestically and abroad. The frequent
absence from Steinach which is necessarily associated therewith requires a
limitation of the number of meetings held locally and the logical use of all
technical and electronic aides (particularly intranet and Internet).

2.     Position and function of J. W. Gromer

2.1Dr. J. W. Gromer has been the general manager of Tyco Electronics (Schweiz)
AG (formerly AMP [Schweiz] AG), Steinach, since December 17, 1991. He
subsequently assumed the management functions for Tyco Electronics (Schweiz) HFI
AG and Tyco Electronics (Schweiz) Productions AG as well. Dr. J. W. Gromer
continues to perform these functions.

--------------------------------------------------------------------------------

2.2Starting October 1, 1999, Dr. J. W. Gromer took over senior management of the
Company, and chairmanship of the expanded management team of Tyco Electronics
Logistics AG was delegated to him effective April 1, 2000. Dr. J. W. Gromer was
also elected to the management board and designated as the management board
president.

Finally, he assumed the function of management board delegate.

2.3The duties of Dr. J. W. Gromer as management board president, management
board delegate and management team chairman arise from the bylaws and additional
resolutions of the Company's management board, as well as statutory law and the
articles of incorporation.

2.4Dr. J. W. Gromer is required to perform the duties assigned to him in
accordance with the applicable statutes and in accordance with the Company's
articles of incorporation and bylaws.

2.5Dr. J. W. Gromer is granted individual signatory authority.

3.     Contract term

3.1The employment relationship began on October 1, 1999. It was entered into for
an indefinite term and may be terminated by either party upon compliance with a
notice period of six months effective at the end of the relevant calendar month.

3.2Both parties shall have the right of early termination for good cause.

3.3Termination must be in written form. The time of the other party's receipt of
notice of termination shall govern for purposes of compliance with the
termination notice period.

4.     Compensation

4.1In exchange for his activities, first as general manager and then as
management board president, management board member, management board delegate
and chairman of the Company's management team, Dr. J. W. Gromer shall receive
annual remuneration which shall be set by the parties by amicable agreement at
the beginning of the fiscal year. If no agreement is reached, the previous
remuneration amount shall continue to apply.

4.2Dr. J. W. Gromer shall have a right to reimbursement of expenses. The
provisions of the Company's General Employment Terms shall be applicable.

5.     Social security charges

        The Company's General Employment Terms shall be applicable with respect
to social security charges. In particular, it shall be necessary to take into
account the fact that Dr. J. W. Gromer is domiciled in Germany and satisfies the
Social Security charged obligations there.

6.     Vacation, overtime

        Dr. J. W. Gromer shall have a right to four weeks vacation each fiscal
year. The needs of the Company shall be taken into consideration in scheduling
of vacation. Vacation which is not taken in the course of a calendar year should
be taken by no later than the following calendar year; otherwise the claim shall
be forfeited.

7.     Obligations specific to Tyco Electronics

        Dr. J. W. Gromer shall be obligated to respect the usual additional
rules at Tyco Electronics (non-competition agreement, confidentiality agreement,
intellectual property agreement). He shall sign separate documents in this
regard.

2

--------------------------------------------------------------------------------


8.     Security clauses

8.1The assignment of claims arising from this contract shall be barred.

8.2Dr. J. W. Gromer shall be obligated at the time of his departure from the
Company to surrender to the Company all records, minutes, customer lists and
other documents which he has obtained in connection with his activities on
behalf of the Company.

9.     General

9.1Any modification or amendment to this contract must be in written form in
order to be valid.

9.2If a provision of this contract is or should become invalid, the validity of
the remaining provisions shall not be affected thereby. The invalid provisions
shall be replaced by a provision which, weighing the parties' interests, the two
parties would have concluded had they been aware of the invalidity.

9.3This contract shall be governed by Swiss law.

9.4The place performance in place of venue for all disputes shall be the
Company's domicile in Steinach.


Steinach, 6/19/2000   Tyco Electronics Logistics AG    
 
 
/s/ Urban Slongo
Dr. Urban Slongo
Management board member
 
/s/ Jürg Frischknecht
Jürg Frischknecht
Management board member Gensheim-Auerbach, 6/7/2000             /s/ Jürgen W.
Gromer
Dr. Jürgen W. Gromer    

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23



EMPLOYMENT CONTRACT (effective starting October 1, 1999)
